Citation Nr: 1531541	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-49 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for muscle spasms. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from July 1975 to July 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his December 2009 substantive appeal (VA Form 9), the Veteran requested a Travel Board hearing at his local RO.  Letters in August 2014 and November 2014 indicate that the Veteran has been placed on the list of persons waiting for a Travel Board hearing, but there is no indication in the record that such hearing has been scheduled.  The Veteran's representative also noted that no hearing had been scheduled in the June 2015 appellant's brief.  There is also no indication that the Veteran or his representative has withdrawn this hearing request.

Because the Veteran is entitled to such a hearing upon request, and because Travel Board hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing at the RO. The case should thereafter be processed in accordance with established appellate practices.






The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




